Title: To Thomas Jefferson from Lafayette, [25? December 1787]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Nemours tuesday [25? Dec. 1787]

Inclosed, My dear friend, I send You the Proposed Constitution which I Have Received on My Way. What do You think of the powers of the president? I am affraid that our friends are gone a little too far on the other side. But suppose it is the Case, and General Washington is the president, I know him too well not to think He will find the danger, and lessen the authority Before He Goes over. Adieu, my dear sir.—Pray write me Your opinion on this Constitution; I Confess those presidential powers seem to me too Great. Let me Have a printed Copy of the tobacco letter and the arrêt du Conseil as soon as You Can. What is your opinion about a form of election divided in two electionnering Houses, the Upper one Making a list of ten Clergyman or Nobles, the lower one Making a list of ten Commoners. Then Both House to Unite and out of the Number to choose One clergy man, one Noble, and two Commoners to Represent the district.—Adieu, My dear sir.
